JONES, J.
The court below erred in not sustaining the motion made-at the close of, all the evidence for a verdict in favor of defendants.
The evidence shows the emery wheel which the defendant in error was operating to have been a “simple tool” and one with which he was familiar. He had worked upon this wheel for two years and had been an emery-wheel worker for over thirty years. Under such state of facts Sec. 6245 G. C. does not apply.
•The third defense of the answer, was fully sustained by the evidence and such evidence bars recovery.
Judgment reversed and judgment given for plaintiffs in error.
Swing and Smith, JJ., concur.